DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments to claims 4, 6 and 7, filed 8/25/2021 have been entered. Claims 1-20 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12325672 and 14565142, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither of these prior applications contemplate gamma radiated dextran, which is a critical component of independent claim 1. Since application No. 14254152, filed 04/16/2014, is the first prior application to provide support for independent claim 1, the effective filling date of the claims is 04/16/2014.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi et al (U.S. PGPUB 2003/0134416) in view of Goldstein et al (U.S. PGPUB 2004/0209235), Burton et al (2003, U.S. Patent No. 6,551,794) and Nue et al (2008, Biophysical Journal, 95: 3059-3065).
Regarding claims 1, 5, 7 and 18, Yamanishi teaches using dextran in solution in PBS as an aggregating agent for red blood cells (RBCs), where solutions of the method include a combined solution comprising dextran and at least one specific binding member that selectively binds RBCs, and at least one additional specific binding member for the removal of undesirable sample components other than RBCs (see paragraphs [0121]-[0124], [0270] and Example 10).  Regarding claims 5 and 7, Yamanishi teaches providing a sample buffer, where buffering agents comprise physiological salt solutions (see paragraphs [0043], [0057], and [0278]). Regarding claim 1, Yamanishi teaches the solutions containing dextran are for the selective sedimentation of RBCs from a blood sample comprising a RBC aggregating agent in rare cell enrichment (see paragraphs [0121]-[0123]).  Regarding claim 1-3, 14 and 19-20, Yamanishi teaches that the molecular weight of dextran in a RBC sedimenting solution is between about 50 
Regarding claim 8, Yamanishi teaches that a dextran solution may be combined with red blood cells (see paragraphs [0270]; [0280]; and [0296]).  Regarding claim 8, Yamanishi teaches an automated system for processing a fluid sample that includes at least one filtration chamber, and a vessel having at least one outlet and valves, which can mean two (see paragraphs [0018] and [0034] and Fig. 16).  Regarding claim 8, Yamanishi teaches adding sedimenting (i.e., dextran) solution to the red blood cells from a chamber, mixed in a vessel, and incubated (see paragraphs [0294]-[0298]).  Regarding claim 8, Yamanishi teaches using dextran for sedimentation of red blood cells (see paragraph [0270]).  Regarding claim 8, Yamanishi teaches that a filtration chamber is part of a filtration unit in which valves control fluid flow through the chamber (i.e, a receptacle in fluid communication with a mixing vessel) connected to a conduit through which negative pressure is applied for the filtration of the sample, wash buffer, and for the exit of retained enriched cells from the chamber (distinct layers of sub materials) (see paragraph [0374]).  Additionally, the automated control of the valves allows for sample and solutions (i.e., capable of configuring aqueous solution of the solutes) to enter and exit the chamber, where the solutions may be optimized based on aggregating RBCs (see paragraph [0554]).  
Regarding claims 9 and 10, Yamanishi teaches incubation the blood sample with the solution to allow red blood cells to selectively sediment (see paragraphs [0297]-[0298]).  Regarding claims 9 and 10, Yamanishi teaches the sample in vessel is stationary during the sedimentation period, but is then mixed in the vessel following incubation (see paragraphs [0298] and [0308]).  

Regarding claims 12-13, Yamanishi teaches whole blood may comprise the sample and that the blood samples may be cord blood, bone marrow aspirates, or peripheral blood samples (see paragraphs [0057] [0415] and [0493]).   
Yamanishi does not teach adding ascorbic acid to the dextran in solution at the recited percentages, or specifically exposing the solution to gamma irradiation at the cited doses to result in dextran having an average molecular weight greater than 200 kD after gamma irradiation, and then combining the solution and sample.
Goldstein is drawn to a solution for preserving tissues including blood, and that the solutions may comprise dextran (see abstract, paragraphs [0036] and [0049], and claims 1, 2 and 23). Regarding claims 1 and 15, Goldstein teaches that gamma radiation at doses of 25 – 40 kGy is an effective sterilizing means to sterilize the solutions (see paragraphs [0010]-[0011] and Example 1). Regarding claim 1, 4 and 16, Goldstein teaches including either sodium ascorbate or ascorbic acid in the solutions is beneficial as it functions to scavenge free radicals that are generated by the gamma radiation (paragraphs [0060] and [0061] and claims 1 and 34-41).
Regarding claims 1 and 17, Burton teaches that sodium ascorbate is a most preferred terminal sterilization protectant, where such protectants can be typically present in an amount from about 0.01% to about 10%, if gamma sterilization is to be employed (see col. 3, lines 12-17; and col. 3, lines 49-55).

It would have been obvious to combine Yamanishi and Goldstein and Burton to include ascorbic acid as a stabilizer in Yaminishi’s solution and to use gamma radiation to sterilize Yamanishi’s solution. A person of ordinary skill in the art would have had a reasonable expectation of success in including 0.01% to about 10% ascorbic acid as a stabilizer and use gamma radiation at doses of 25 – 40 kGy to sterilize Yaminishi’s solution because the references establish that these amounts are effective for stabilizing and sterilizing solutions. The skilled artisan would have been motivated to include ascorbic acid as a stabilizer in Yaminishi’s solution and to use gamma radiation to sterilize Yamanishi’s solution because Goldstein establishes that these are useful for solutions for blood products, and Yamanishi’s solution is for blood products.
It would have been obvious to combine Yamanishi and Nue to use a dextran with a molecular mass of 200 to 500 kDa in Yamanishi’s final sterilized solution. A person of ordinary skill in the art would have had a reasonable expectation of success in using a dextran with a molecular mass of 200 to 500 kDa in Yamanishi’s final sterilized solution because Nue establishes that these mass’ of dextran can aggregate red blood cells. The skilled artisan would have been motivated to use a dextran with a molecular mass of 200 to 500 kDa in Yamanishi’s final sterilized solution because Nue teaches that the optimum dextran molecular mass for red blood cell aggregation is around 200-500 kDa.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi in view of Goldstein, Burton and Nue as applied to claims 1-5 and 7-20 above, and further in view of Holme (1997, U.S. Patent 5,783,093; reference A).
	The teachings of Yamanishi in view of Goldstein, Burton and Nue are discussed and relied upon above. Additionally, regarding claim 6, both Yamanishi and Nue teach including EDTA to prevent clotting in the solution (see Yamanishi at paragraph [0288] and Nue at page 3060).
Yamanishi in view of Goldstein, Burton and Nue do not teach including sodium citrate in the solution. 
Regarding claim 6, Holme teaches that sodium citrate is a useful anticoagulated for blood processing (see col. 1 lines 22-40).
It would have been obvious to combine Yamanishi and Holme to use sodium citrate as the anticoagulant in Yamanishi’s solution. A person of ordinary skill in the art would have had a reasonable expectation of success in using sodium citrate as the anticoagulant in Yamanishi’s solution because Holme establishes that sodium citrate is a useful anticoagulated for blood processing. The skilled artisan would have been motivated to use sodium citrate as the anticoagulant in Yamanishi’s solution because Yamanishi and Nue teach including to compound to prevent clotting in the solution and Holme establishes that sodium citrate is a useful anticoagulated for blood processing.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. 
Applicant alleges that there is no motivation to modify Yamanishi with Goldstein because Goldstein is primarily concerned with the use of dextran to protect biological material during 
Applicant generally alleges that a person of ordinary skill in the art would not have looked to Burton’s teaching of sodium ascorbate for stabilization of proteins from gamma radiation when seeking to control dextran degradation. However, as stated above, the Goldstein reference teaches including either sodium ascorbate or ascorbic acid in the solutions is beneficial as it functions to scavenge free radicals that are generated by the gamma radiation. The Burton reference was relied upon for teaching amounts of ascorbate that are useful in solutions to protect solutions exposed to gamma radiation. Therefore this argument is not persuasive. 
Applicant alleges that none of the references teach an initial average molecular weight of dextran greater than 500 kD before gamma radiation and greater than 200 kD after gamma radiation. However, as stated in the above rejection, the primary reference teaches using dextran solutions with dextran having up to 2000 kDa. Additionally, regarding the final dextran size, as stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in using a dextran with a molecular mass of 200 to 500 kDa in Yamanishi’s final sterilized solution because Nue establishes that these mass’ of dextran can aggregate red blood cells. The skilled artisan would have been motivated to use a dextran with a molecular mass of 200 to 500 kDa in Yamanishi’s final sterilized solution because Nue teaches that the optimum dextran molecular mass for red blood cell aggregation is around 200-500 kDa.

Applicant reiterates their argument that because Burton’s teaches the use of sodium ascorbate for stabilization of proteins from gamma radiation, Burton’s teaching would not be used when seeking to control dextran degradation. However, as stated above, the Goldstein reference teaches including either sodium ascorbate or ascorbic acid in the solutions is beneficial as it functions to scavenge free radicals that are generated by the gamma radiation. The Burton reference was relied upon for teaching amounts of ascorbate that are useful in solutions to protect solutions exposed to gamma radiation. Therefore this argument is not persuasive. 
Applicant highlights that Nue teaches optimal aggregation with dextran of 500 kDa, and applicant alleges that this is different from the claimed “greater than 200 kD”. However, as 500 kDa is greater than 200 kD, 500 kDa reads on this claimed limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the conflicting claims are not identical, they are not patentably distinct from each other.
The claims of the instant application in their broadest are drawn to a method to aggregate cells in a sample comprising red blood cells (RBC), comprising the steps of:
a) obtaining an aqueous dextran solution, the aqueous dextran solution comprising;
1 to 10 wt /v % of dextran where the dextran has an initial average molecular weight greater than 500kD prior to gamma irradiation; and
4 to 20 wt% ascorbic acid or its mineral salt added to the dextran;
b)    exposing the solution to gamma radiation at a dose between 20 and 50 kGy resulting in the dextran having an average molecular weight greater than 200kD after gamma irradiation; and
c)    combining the sample comprising red blood cells with the aqueous dextran solution of
step b).
The ‘549 Patent claims in their broadest are drawn to a method for processing biological material comprising:
providing a biological material comprising red blood cells and nucleated cells in a
vessel;
adding an aggregating agent to the material in the vessel and allowing the material to separate into two or more distinct layers of submaterials, wherein one of the distinct layers of 
extracting the layer of red blood cells from the vessel via a pick up line having a distal end located within the vessel at a level at which the layer of red blood cells settles during operation;
automatically transporting the sample mixture remaining in the vessel to a filtration device located downstream from the pickup line and separated from the vessel by a valve;
separating the sample mixture using the filtration device into the target retentate which is captured by the filtration device, a sample remainder which is directed to the vessel for recirculation, and a waste filtrate;
recirculating the sample remainder with the sample mixture in the vessel:
stopping circulation of the sample mixture and recirculation of the sample remainder once the predetermined concentration of nucleated cells within the vessel is reached: and
collecting a resulting target retentate from the filtration device into a target retentate receptacle.
However, the ‘549 Patent does not expressly teach obtaining an aqueous dextran solution comprising 1 to 10% wt/v% of dextran, or 4 to 20 wt% ascorbic acid or is mineral salt added to dextran, and exposing the solution to gamma radiation at a dose between 20 and 50 kGy, and then combining the sample comprising red blood cells with the aqueous dextran solution.
Yamanishi et al. teach using dextran in solution as an aggregating agent for red blood cells (RBCs), where solutions of the method include a combined solution comprising dextran and at least one specific binding member that selectively binds RBCs, and at least one additional specific binding member for the removal of undesirable sample components other than RBCs.  See Yamanishi et al. at [0121]-[0124] and [0270].  Further, Yamanishi et al. teach that the molecular weight of dextran in a RBC sedimenting solution is between about 50 and See Yamanishi et al. at [0270].  Moreover, Yamanishi et al. teach that the concentration of dextran in solution is between about 0.2% and about 20%.  See Yamanishi et al. at [0270].  Yamanishi et al. teach methods for aggregating red blood cells, where a dextran solution is between about 1% and about 6%.  See Yamanishi et al. at [0270].  Further, Yamanishi et al. teach a filtration chamber is part of a filtration unit in which valves control fluid flow through the chamber (i.e, a receptacle in fluid communication with a mixing vessel) connected to a conduit through which negative pressure is applied for the filtration of the sample, wash buffer, and processed for the exit of retained enriched cells from the chamber (distinct layers of sub materials).  See Yamanishi et al. at [0374].  Additionally, the automated control of the valves allows for sample and solutions (i.e., capable of configuring aqueous solution of the solutes) to enter and exit the chamber, where the solutions may be optimized based on aggregating RBCs.  See Yamanishi et al. at [0554].  
Burton et al. teach methods and bulking agents in compositions having dextran and ascorbic acid or sodium ascorbate, and buffering to maintain a desired pH; they also teach that ascorbic acid is well known to be utilized for compositions undergoing gamma radiation.  See Burton et al. at col. 3, Lines 4-12 and col. 3, lines 13-18.  Burton et al. further teach that a solution may contain 2% by weight dextran and 0.25% by weight sodium ascorbate.  See Burton et al. at col. 4, lines 4-9.  More specifically, Burton et al. teach that one volume of solution may comprise dextran (4% w/v), and ascorbic acid (0.5% w/v).  See Burton et al. at col. 5, lines 52-60.  Burton et al. also teach that the sodium ascorbate is the most preferred terminal sterilization protectant, where such protectants can be typically present in an amount from about 0.01% to about 10%, if gamma sterilization is to be employed.  See Burton et al. at col. 3, lines 12-17; and col. 3, lines 49-55.        
  Drohan et al. teach methods for preparing compositions for gamma irradiation of protein-based pharmaceutical products, or blood products.  See Drohan et al. at Abstract; pg. 2, last paragraph; and pg. 3, second paragraph.  More specifically, Drohan et al. teach to preserve See Drohan et al. at pg. 4, fifth paragraph.  The solution of Drohan et al. also includes sodium ascorbate, where the reference teaches that non-irradiated compositions are also performed with irradiated compositions with ascorbate.  See Drohan et al. at pg. 5, second paragraph; and Fig. 3.  Drohan et al. further teach that the proteinaceous material is typically formulated with bulking agents (e.g., including dextrans).  See Drohan et al. at pg. 9, fourth paragraph.  Drohan et al. also teach that 50-200 mM sodium ascorbate is generally considered an effective amount of the stabilizer, when ascorbate is used as the sole stabilizer.  See Drohan et al. at pg. 11, last paragraph- pg. 12, first paragraph.  
It would have been obvious for a person of ordinary skill in the art to have utilized ascorbic acid from Burton et al. with a dextran solution of Yamanishi et al. to form the aggregating agent material of the ‘549 Patent, because Burton et al. teach that ascorbic acid, or sodium ascorbate, act as terminal sterilization protectants in solutions having dextran and that undergo gamma irradiation.  See Burton et al. at col. 3, lines 12-17; and col. 3, lines 49-55.  It also would have been obvious for a person of ordinary skill in the art to have utilized gamma irradiation with the methods and compositions of Yamanashi et al., Burton et al., and the ‘549 Patent, because Drohan et al. teach gamma irradiation of proteinaceous material can be utilized to inactivate contaminants, or sterilize blood products.  See Drohan et al. at pg. 2, last paragraph; and pg. 3, second paragraph.  Further, Drohan et al. teach that biological materials processed with gamma irradiation according the methods taught retain biological activity and are suitable for their intended use following gamma irradiation.  See Drohan et al. at pg. 3, sixth paragraph.  As such, it would have been obvious to a person of ordinary skill in the art to have irradiated a dextran solution having ascorbic acid before combining the sample with red blood cells, because Drohan et al. teach gamma irradiation of proteinaceous material can be utilized to inactivate contaminants, or sterilize blood products.  See Drohan et al. at pg. 2, last after gamma irradiation, because the references teach the same components in the same potential order of processing the biological materials, where exposing the solution to gamma irradiation would necessarily give the same resulting effect and function of the materials as instantly recited (claim 1, steps a., b., and c.).    
One would have been motivated and had a reasonable expectation of success to add ascorbic acid or sodium ascorbate, as taught in Burton et al. to a dextran solution, as taught in Yamanishi et al. and the ‘549 Patent, because ascorbic acid is known to assist in the stabilization of dextran solutions and being the preferred antioxidant in terminal sterilization protectants or compositions subjected to gamma irradiation.  See Burton et al. at col. 3, lines 13-17; and col. 6, Table I.  Thus, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to utilize the method of combining dextran and ascorbic acid, rather than utilizing the solutions, separately, because the Burton et al. demonstrate solution stability with or without ascorbic acid.  See Burton et al. at col. 6, Table I.  One would have been motivated and had a reasonable expectation of success to use gamma irradiation to an aggregating agent solution of the ‘549 Patent, because Drohan et al. teach gamma irradiation of proteinaceous material can be utilized to inactivate contaminants, or sterilize blood products.  See Drohan et al. at pg. 2, last paragraph; and pg. 3, second paragraph.  Further, Drohan et al. teach that biological materials processed with gamma irradiation according the methods taught retain biological activity and are suitable for their intended use following gamma irradiation.  See Drohan et al. at pg. 3, sixth paragraph.  
As such, the compositions, as taught by Yamanishi et al., Burton et al., and Drohan et al., would be obvious choices to combine with the ‘549 Patent to employ in an aqueous dextran solution, because known compositions and methods for increasing dextran solution stability, are desirable.
See e.g., Yamanishi et al. at [0270].  
The applications contain the same or similar methods and compositions, as shown in the combined references, above, but differ in the specific steps.  However, the instant claims are deemed obvious in view of the above-cited references.  
Accordingly, claims 1-20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of issued U.S. Patent No. 9,709,549 to Wood et al., in view of U.S. Patent Application Publication No. 2003/0134416 A1 to Yamanishi et al., in view of U.S. Patent No. 6,551,794 B1 to Burton et al. (cited in IDS- 2003), and WO 01/87357 A2 to Drohan et al. (2001).  
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. Applicants do not make any further arguments to the substance of the ODP rejection, itself, and defer resolution.  The ODP rejection is maintained and may be overcome by a timely filed terminal disclaimer.  
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653